The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 15, 2014

                                    No. 04-13-00238-CR

                                    Ricardo PEDRAZA,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRR107-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time to File Brief filed on December 20, 2013
is hereby MOOT.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court